DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed 1/12/2022, with respect to the rejection(s) of claims under 35 USC § USC 103 have been fully considered and are only partially persuasive. 
The applicant’s arguments are as follows: (1) Lippert focuses on stimulation of the locus ceruleus, whereas amended claims cite the tractus solitarii (2) Wells is directed to auditory nerve pathway stimulation and (3) Wang is directed to the brainstem and evocation of a cardiorespiratory response, but does not state the tractus solitarii. Regarding (1) and (3), the examiner cites to Yamamoto et al, which teaches optogenetic stimulation particularly of the tractus solitarius (Yamamoto et al, Acute intermittent optogenetic stimulation of nucleus tractus solitarius induces sympathetic long-term facilitation, Volume 308, Issue 4, February 2015, Pages R266-R275). Regarding (2), the application for a one class of neurons does not preclude a technique’s use in a different class of neurons, such as that explicitly taught by Lippert and Yamamoto.  

Regarding the tractus solitarius, the examiner cites to Yamamoto et al, which teaches optogenetic stimulation of the tractus solitarius and thus exists in the applicant’s field of 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-8, 10-11 and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lippert (US 20170189712 A1) in further view of Wells (US 20110295331 A1), in further view of Yamamoto et al (Yamamoto et al, Acute intermittent optogenetic stimulation of nucleus tractus solitarius induces sympathetic long-term facilitation, Volume 308, Issue 4, February 2015, Pages R266-R275).
Regarding claim 1, Lippert teaches a method comprising: selecting, by a controller (“control electronics system” [0025]), a light signal to evoke a cardiorespiratory response in a patient, deliver an amount of radiant exposure for a time ([0026]); and stimulating, by an optrode (“optical stimulation device [which is] an implant component” [0010]), a portion of a patient's brainstem (“stimulating nerve cells…of the brain” [0010]; “locus coeruleus” [0039], a component of the brainstem); Lippert also teaches wherein the at least one IR light source comprises at least one of an IR laser or an IR emitting diode (“light-emitting diodes” [0026]).  
Regarding parameters of a light signal, comprising an amount of radiant exposure and a time for delivery, and generating by a light generator the light signal based on the parameters: Lippert does implicitly disclose the parameters delivering an amount of radiant exposure for a time [as previously claimed], for example, see [0028], where Lippert discloses wherein the optrode emits a light signal that comprises multiple light sources, which are activated "according to a parameter memory," which limits radiant exposure and the duration thereof to "what is necessary." However, in light of new claim language, and for further 
Regarding evoking a cardiorespiratory response in a patient, and stimulating a portion of a brainstem including control circuitry to evoke that response, and placing the optrode proximal to that control circuitry: Lippert discloses stimulation of the brainstem [as previously claimed]; specifically, stimulation of the locus coerulus (LC) ([0039]). The LC is known to exert control over cardiac neurons and the cardiorespiratory (CR) response; Lipper itself states its impact on “autonomous control loops” [0019], which would include the CR response. 
Regarding the tractus solitarius, while Lippert discloses the brainstem and its components generally, its focus does not lie on the TS; thus, the examiner cites to Yamamoto et al, a study on the optogenetic stimulation of the tractus solitarius 

Regarding claim 2, Lippert teaches wherein the amount of radiant exposure corresponds to a near-threshold dose (“activation is limited to what is necessary” [0028]) of the light signal and teaches wherein the at least one IR light source comprises at least one of an IR laser or an IR emitting diode (“light-emitting diodes” [0026]).  


Regarding claim 3, Lippert teaches wherein the cardiorespiratory response comprises at least one of a transient expiratory facilitation, a transient decrease in respiratory frequency (“locus coeruleus” [0014] and “[regulation of] autonomous control loops through stimulation/inhabitation of the hypothalamus” [0019]); the hypothalamus controls respiration, and the locus coeruleus further receives afferents from the hypothalamus), a transient increase in vagal nerve activity (VNA), a decrease in thoracic sympathetic nerve activity (tSNA), a decrease in perfusion pressure, and a decrease in heart rate.  

Regarding claim 4, Lippert teaches wherein the amount of radiant exposure corresponds to a supra-threshold dose of the light signal (“implant component can…have more light sources than is necessary for the actual nerve stimulation” [0028]) and teaches wherein the at least one IR light source comprises at least one of an IR laser or an IR emitting diode (“light-emitting diodes” [0026]).  

Regarding claim 5, Lippert teaches wherein the cardiorespiratory response comprises at least one of an inspiratory facilitation, an increase in respiratory frequency (“locus coeruleus” [0014] and “[regulation of] autonomous control 

Regarding claim 7, Lippert teaches wherein the IR light signal comprises a plurality of IR laser sources (“laser diodes” [0026]).  However, Lippert does not state IR laser pulses. Wells, which teaches a device for optical neural stimulation and thus exists in the same field of endeavor, teaches IR laser pulses (“laser pulses” [0339]). It would have been obvious to one of ordinary skill in the art to combine the pulsed light of Wells with the IR light source of Lipper to effect an intermittent stimulation treatment. 

Regarding claim 10, Lippert teaches wherein the optrode is positioned to contact the portion of the patient's brainstem (“optical stimulation device [which is] an implant component” [0010]; “stimulating nerve cells…of the brain” [0010]; “locus coeruleus” [0039], a component of the brainstem).  
Regarding the tractus solitarius, while Lippert discloses the brainstem, its focus does not lie on the TS; thus, the examiner cites to Yamamoto et al, which teaches 

Regarding claim 11, Lippert teaches a system comprising: a controller (“control electronics system” [0025]), a light signal to deliver an amount of radiant exposure ([0026]); a light  generator configured to receive parameters from the controller and generate the light signal with the parameters (see [0026-0028]); and an optrode (“optical stimulation device [which is] an implant component” 
Regarding parameters of a light signal, comprising an amount of radiant exposure and a time for delivery, and generating by a light generator the light signal based on the parameters: Lippert does implicitly disclose the parameters delivering an amount of radiant exposure for a time [as previously claimed], for example, see [0028], where Lippert discloses wherein the optrode emits a light signal that comprises multiple light sources, which are activated "according to a parameter memory," which limits radiant exposure and the duration thereof to "what is necessary." However, in light of new claim language, and for further support, the examiner cites to Wells, which teaches a phototherapy device and thus exists in the applicant’s field of endeavor; although Wells does not disclose the use of light parameters or their use to evoke a CV response, it would be obvious to one of ordinary skill in the art to incorporate the modulation of several parameters of light (including amount of radiant exposure and time for delivery), as taught by Wells, into the optrode as taught by Lippert, in order to achieve optimal, patient-personalized treatment results, and avoid negative side 
Regarding evoking a cardiorespiratory response in a patient, and stimulating a portion of a brainstem including control circuitry to evoke that response, and placing the optrode proximal to that control circuitry: Lippert discloses stimulation of the brainstem [as previously claimed]; specifically, stimulation of the locus coerulus (LC) ([0039]). The LC is known to exert control over cardiac neurons and the cardiorespiratory (CR) response; Lipper itself states its impact on “autonomous control loops” [0019], which would include the CR response. Regarding the tractus solitarius, while Lippert discloses the brainstem, its focus does not lie on the TS; thus, the examiner cites to Yamamoto et al, which teaches optogenetic stimulation of the tractus solitarius and thus exists in the applicant’s field of endeavor. Yamamoto further states, “[we] conclude that mechanisms that induce LTF originate within the caudal NTS and extend to other interconnecting neuronal elements of the central nervous cardiorespiratory network,” (see Abstract); that is, the NTS is responsible for evocation of a cardiorespiratory response, which is achieved through optogenetic stimulation, “The same pattern of stimulation as in the AIH protocol was used for optogenetic stimulation of NTS neurons” (see p. R267). It would be obvious to one of ordinary skill in the art to incorporate the therapeutic target of Yamamoto into the 

Regarding claim 15, Lippert teaches wherein the at least one IR light source comprises at least one of an IR laser or an IR emitting diode (“light-emitting diodes” [0026]).  

Regarding claim 16, Lippert teaches wherein the IR light signal comprises a plurality of IR laser sources (“laser diodes” [0026]).  However, Lippert does not state IR laser pulses. Wells, which teaches a device for optical neural stimulation and thus exists in the same field of endeavor, teaches IR laser pulses (“laser pulses” [0339]). It would have been obvious to one of ordinary skill in the art to combine the pulsed light of Wells with the IR light source of Lipper to effect an intermittent stimulation treatment. 

Regarding claim 17, Lippert teaches further comprising a flexible fiber optic cable linking the light generator to the optrode (“lines leading [from the optical 

Regarding claim 18, Lippert teaches wherein the optrode is configured to contact the portion of the patient's brainstem ([0039]), and Lippert also teaches wherein the at least one IR light source comprises at least one of an IR laser or an IR emitting diode (“light-emitting diodes” [0026]).  

Conclusion 
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Thompson et al (Thompson et al. Optical Stimulation of Neurons. Curr Mol Imaging. 2014;3(2):162-177) which discloses infrared optogenetic stimulation and the advantages of its being minimally invasive (“optical techniques of nerve stimulation [including]…infrared neural stimulation due to its minimally invasive characteristics,” see Introduction).

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANJANI MARI SUNDARESAN whose telephone number is (571)272-7921. The examiner can normally be reached M-F 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on M-F 8-5 EST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.M.S./Examiner, Art Unit 3792                    

/JOHN R DOWNEY/Primary Examiner, Art Unit 3792